Citation Nr: 1104424	
Decision Date: 02/03/11    Archive Date: 02/14/11

DOCKET NO.  09-32 352	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for a low back disability.

2.  Entitlement to service connection for a left elbow 
disability.

3.  Entitlement to an initial compensable disability rating for 
residuals of a left varicocelectomy. 


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Moore, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 2006 to 
January 2008.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a June 2008 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, 
Pennsylvania, which granted service connection for residuals of a 
left varicocelectomy, assigning a noncompensable rating effective 
January 17, 2008; and denied service connection for a left elbow 
condition and low back pain.  In July 2008, the Veteran submitted 
a notice of disagreement and subsequently perfected his appeal in 
September 2009.

In March 2010, the Veteran presented sworn testimony during a 
Travel Board hearing in Pittsburgh, Pennsylvania, which was 
chaired by the undersigned Veterans Law Judge.  A transcript of 
the hearing has been associated with the Veteran's claims file.

The issue of entitlement to service connection for a left elbow 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  VA will notify the Veteran if further 
action on his part is required.


FINDINGS OF FACT

1.  The competent evidence of record does not establish that the 
Veteran currently has a diagnosed low back disorder.

2.  The Veteran's service-connected residuals of a left 
varicocelectomy are manifested by activity-restricting pain.


CONCLUSIONS OF LAW

1.  A low back disability was not incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2010).

2.  The criteria for an initial disability rating of 10 percent, 
but no higher, for service-connected residuals of a left 
varicocelectomy have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 
5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.321, 
4.3, 4.104, Diagnostic Code 7120 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the 
Veteran's claims file.  While the Board has an obligation to 
provide reasons and bases supporting this decision, there is no 
need to discuss, in detail, the evidence submitted by the Veteran 
or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 
(Fed. Cir. 2000) (the Board must review the entire record, but 
does not have to discuss each piece of evidence).  The analysis 
below focuses on the most salient and relevant evidence and on 
what this evidence shows, or fails to show, on the claims.  The 
Veteran must not assume that the Board has overlooked pieces of 
evidence that are not explicitly discussed herein.  See 
Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires 
only that the Board address its reasons for rejecting evidence 
favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, 
including the medical evidence, to determine its probative value, 
accounting for evidence which it finds to be persuasive or 
unpersuasive, and providing reasons for rejecting any evidence 
favorable to the Veteran.  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of evidence 
does not have the same probative value.  When all the evidence is 
assembled, the Board is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with the 
Veteran prevailing in either event, or whether a preponderance of 
the evidence is against a claim, in which case, the claim is 
denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims decided herein, VA has met 
all statutory and regulatory notice and duty to assist 
provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326 (2010).

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify the 
claimant and his representative, if any, of any information and 
medical or lay evidence that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2010); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 
(2004) (Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant of 
any information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Prior to initial 
adjudication of the Veteran's claims, a letter dated in 
April 2008 fully satisfied the duty to notify provisions.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) 
(2010); Quartuccio at 187.

Additionally, the April 2008 letter informed the Veteran of how 
VA determines the appropriate disability rating or effective date 
to be assigned when a claim is granted, consistent with the 
holding in Dingess/Hartman v. Nicholson.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The Board also concludes VA's duty to assist has been satisfied.  
The Veteran's VA treatment records and service treatment records 
are in the file.  The Veteran has not identified any additional 
private treatment or other records that he wishes for VA to 
obtain.

The duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make a 
decision on the claim, as defined by law.

The record indicates that the Veteran underwent a VA examination 
for his low back complaints in May 2008.  The examination 
involved a review of the claims file, a thorough examination of 
the Veteran, and a diagnosis based on the examination and x-rays.  
The Board notes that the examiner did not provide an opinion as 
to the etiology of the Veteran's low back pain.  However, as the 
Veteran was not diagnosed with a current disability, the Board 
finds the issue of a medical nexus unnecessary.   Therefore, the 
Board finds that the examination is adequate for rating purposes.  
See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming 
that a medical opinion is adequate if it provides sufficient 
detail so that the Board can perform a fully informed evaluation 
of the claim). 

With respect to claims for increased ratings, the duty to assist 
includes, when appropriate, the duty to conduct a thorough and 
contemporaneous examination of the veteran.  See Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. 
§ 3.327(a) (2010).

The RO provided the Veteran with a VA examination to evaluate the 
residuals of his left varicocelectomy in May 2008.  The examiner 
reviewed the Veteran's claims file and provided a thorough 
physical examination.  Thus, the Board finds that the May 2008 
examination is adequate for determining the initial disability 
rating for the Veteran's service-connected residuals of a left 
varicocelectomy.  See Barr, supra.

Additionally, there is no evidence indicating that there has been 
a material change in the severity of the Veteran's service-
connected residuals of a left varicocelectomy since he was last 
examined.  See 38 C.F.R. § 3.327(a) (2010).  The duty to assist 
does not require that a claim be remanded solely because of the 
passage of time since an otherwise adequate examination was 
conducted.  See VAOPGCPREC 11-95.  Thus, the Board finds that a 
new VA examination is not necessary at this time.

As there is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects the 
outcome of this case, the Board finds that any such failure is 
harmless.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds.

II. Merits of the Claims

A. Service Connection

The Veteran claims that he currently suffers from a low back 
disorder due to his military service.  Specifically, he contends 
that he experienced back pain in service that is related to his 
current low back pain.  He, therefore, believes that service 
connection is warranted.  

Service connection may be established for a disability resulting 
from personal injury suffered or disease contracted in the line 
of duty in the active military, naval, or air service.  See 
38 U.S.C.A. § 1110 (West 2002).  However, that an injury or 
disease occurred in service is not enough; there must also be a 
chronic disability resulting from that injury or disease.  If 
there is no showing of the chronic disability during service, 
then a showing of continuous symptoms after service is required 
to support a finding of chronicity.  See 38 C.F.R. § 3.303(b) 
(2010).  Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the disease 
or injury was incurred in service.  See 38 C.F.R. § 3.303(d) 
(2010).

In order to establish service connection for a disability, there 
must be (1) medical evidence of a current disability; (2) medical 
or, in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

A review of the medical evidence of record does not reflect that 
the Veteran has a currently diagnosed low back disorder.  At the 
above-referenced May 2008 VA examination, the examiner found no 
abnormalities of the low back.  Although the Veteran complained 
of low back pain, the examiner found no objective signs of a low 
back disability.  The Veteran exhibited full range of motion of 
the back and x-rays were normal.  The examiner concluded that the 
Veteran experienced low back pain with no radiographic or 
clinical evidence to support a diagnosis.  As the VA examiner 
concluded that the Veteran does not have a current low back 
disability and there is no other evidence showing such a 
diagnosis, the Board must conclude that the Veteran does not have 
a currently diagnosed low back disability.  

The Board also notes that pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and of 
itself constitute a disability for which service connection may 
be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999), appeal dismissed in part, and vacated and remanded in 
part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. 
Cir. 2001).  Thus, the Board finds that the Veteran's complaints 
of low back pain do not constitute a current low back disability.

Without medical evidence of a current disability, the Veteran 
does not meet the first requirement set forth in Hickson, and the 
claim fails on this basis.  See Hickson, supra.  Thus, service 
connection for low back pain may not be granted.  See Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not 
be granted unless a current disability exists); Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997); Rabideau v. Derwinski, 
2 Vet. App. 141, 143 (1992).  As the Veteran has failed to 
satisfy the first element of Hickson, the Board finds the 
remaining questions of in-service disease or injury or other 
service-connected disability and medical nexus to be irrelevant.

Accordingly, the Board finds that the claim of entitlement to 
service connection for a low back disability must be denied under 
any theory of entitlement.  In reaching this conclusion, the 
Board has considered the applicability of the benefit-of-the-
doubt doctrine.  However, as the preponderance of the evidence is 
against the Veteran's claim of entitlement to service connection, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 
2002); 38 C.F.R. § 3.102 (2010); see also Ortiz v. Principi, 
274 F.3d 1361, 1365 (Fed. Cir. 2001).

B. Increased Initial Rating

The Veteran's service-connected residuals of a left 
varicocelectomy have been evaluated as 0 percent disabling under 
Diagnostic Codes 7120-7525, effective January 17, 2008.  He seeks 
a higher rating.

Disability evaluations are determined by evaluating the extent to 
which a veteran's service-connected disability adversely affects 
his or her ability to function under the ordinary conditions of 
daily life, including employment, by comparing his or her 
symptomatology with the criteria set forth in the Schedule for 
Rating Disabilities.  The percentage ratings represent as far as 
can practicably be determined the average impairment in earning 
capacity resulting from such diseases and injuries and the 
residual conditions in civilian occupations.  Generally, the 
degrees of disability specified are considered adequate to 
compensate for considerable loss of working time from 
exacerbation or illness proportionate to the severity of the 
several grades of disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.1 (2010).  Separate diagnostic codes 
identify the various disabilities and the criteria for specific 
ratings.  If two disability evaluations are potentially 
applicable, the higher evaluation will be assigned to the 
disability picture that more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will be 
assigned.  See 38 C.F.R. § 4.7 (2010).  Any reasonable doubt 
regarding the degree of disability will be resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3 (2010).

The veteran's entire history is reviewed when making a disability 
determination.  See 38 C.F.R. § 4.1 (2010).  Where the veteran 
timely appealed the rating initially assigned for the service-
connected disability within one year of the notice of the 
establishment of service connection for it, VA must consider 
whether the veteran is entitled to "staged" ratings to 
compensate him for times since filing his claim when his 
disability may have been more severe than at other times during 
the course of his appeal.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

The evaluation of the same disability under various diagnoses, 
known as pyramiding, is generally to be avoided.  See 38 C.F.R. § 
4.14 (2010).  The critical element in permitting the assignment 
of several ratings under various diagnostic codes is that none of 
the symptomatology for any one of the disabilities is duplicative 
or overlapping with the symptomatology of the other disability.  
See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  

Hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code to 
identify the basis for the evaluation assigned.  See 38 C.F.R. § 
4.27 (2010).  Where a veteran has been diagnosed as having a 
specific condition and the diagnosed condition is not listed in 
the Ratings Schedule, the diagnosed condition will be evaluated 
by analogy to closely-related diseases or injuries in which not 
only the functions affected, but the anatomical localizations and 
symptomatology, are closely analogous.  See 38 C.F.R. § 4.20 
(2010).  In this case, the Veteran's diagnosis is not specified 
in the Rating Schedule.  Thus, the Veteran has been rated by 
analogy under Diagnostic Codes 7120-7525 for varicose veins and 
epididymo-orchitis.  

Under Diagnostic Code 7120, a noncompensable evaluation is 
assigned for asymptomatic palpable or visible varicose veins.  A 
10 percent evaluation is assigned for varicose veins with 
intermittent edema of the extremity or aching and fatigue in the 
leg after prolonged standing or walking, with symptoms relieved 
by elevation of extremity or compression hosiery.  A 20 percent 
evaluation is assigned for varicose veins with persistent edema, 
incompletely relieved by elevation of the extremity, with or 
without beginning stasis pigmentation or eczema.  A 40 percent 
evaluation is assigned for varicose veins with persistent edema 
and stasis pigmentation or eczema, with or without intermittent 
ulceration.  A 60 percent evaluation is assigned for varicose 
veins with persistent edema or subcutaneous induration, stasis 
pigmentation or eczema, and persistent ulceration.  A 100 percent 
evaluation is assigned for varicose veins with the following 
findings attributed to the effects of varicose veins: massive 
board-like edema with constant pain at rest.  See 38 C.F.R. 
§ 4.104, Diagnostic Code 7120 (2010).

Under Diagnostic Code 7525, chronic epididymo-orchitis is rated 
as a urinary tract infection.  Tubercular infections are rated in 
accordance with §§ 4.88b or 4.89, whichever is appropriate.  See 
38 C.F.R. § 4.115b, Diagnostic Code 7525 (2010).

Urinary tract infections are rated under 38 C.F.R. § 4.115a.  A 
10 percent evaluation is assigned for long-term drug therapy, 1-2 
hospitalizations per year, and/or requiring intensive management.  
A 30 percent evaluation is assigned for recurrent symptomatic 
infection requiring drainage/frequent hospitalization (greater 
than two times per year), and/or requiring continuous intensive 
management.  Poor renal function is rated as renal dysfunction.  
See 38 C.F.R. § 4.115a (2010).

Renal dysfunction is also rated under 38 C.F.R. § 4.115a.  A 
noncompensable evaluation is assigned for renal dysfunction with 
albumin and casts with history of acute nephritis; or, 
hypertension noncompensable under Diagnostic Code 7101.  A 
30 percent evaluation is assigned for renal dysfunction with 
albumin constant or recurring with hyaline and granular casts or 
red blood cells; or, transient or slight edema or hypertension at 
least 10 percent disabling under Diagnostic Code 7101.  A 
60 percent evaluation is assigned for renal dysfunction with 
constant albuminuria with some edema; or, definite decrease in 
kidney function; or hypertension at least 40 percent disabling 
under Diagnostic Code 7101.  An 80 percent evaluation is assigned 
for renal dysfunction with persistent edema and albuminuria with 
BUN 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor 
health characterized by lethargy, weakness, anorexia, weight 
loss, or limitation of exertion.  A 100 percent evaluation is 
assigned for renal dysfunction requiring regular dialysis, or 
precluding more than sedentary activity from one of the 
following: persistent edema and albuminuria; or, BUN more than 
80mg%; or, creatinine more than 8mg%; or, markedly decreased 
function of kidney or other organ systems, especially 
cardiovascular.  See 38 C.F.R. § 4.115a (2010).

Diagnostic Code 7101 provides the rating criteria for 
hypertensive vascular disease (hypertension and isolated systolic 
hypertension).  A 10 percent evaluation is assigned for diastolic 
pressure predominantly 100 or more, or; systolic pressure 
predominantly 160 or more, or; minimum evaluation for an 
individual with a history of diastolic pressure predominantly 100 
or more who requires continuous medication for control.  A 
20 percent evaluation is assigned for diastolic pressure 
predominantly 110 or more, or; systolic pressure predominantly 
200 or more.  A 40 percent evaluation is assigned for diastolic 
pressure predominantly 120 or more.  A 60 percent evaluation is 
assigned for diastolic pressure predominantly 130 or more.  See 
38 C.F.R. § 4.104, Diagnostic Code 7101 (2010).

As referenced above, the Veteran underwent a VA examination in 
May 2008.  At that time, the Veteran reported experiencing post-
operative left scrotal pain with movement and at rest.  He 
described the pain as achy, sharp, and shooting, and rated it as 
constantly 7 out of 10 with intermittent periods of pain rated as 
9 out of 10.  He denied any urinary tract symptoms, problems with 
urination, and erectile dysfunction.  He treated his condition by 
wearing tight underwear and a jock strap to support his scrotum.  
He indicated that his left varicocelectomy residuals did not 
affect his occupation of working with children with ADD or who 
are mentally challenged.  Upon examination, the examiner observed 
no testicular atrophy, a normal scrotum and testes, and 
tenderness of the epididymis on palpation.  She diagnosed the 
Veteran with a left varicocele, status post varicocelectomy and 
concluded that his only residual was activity-restricting pain.

The medical evidence of record also includes VA treatment records 
relating to the Veteran's residuals of a left varicocelectomy.  
These treatment records are consistent with the May 2008 VA 
examination report.

With resolution of reasonable doubt in the Veteran's favor, the 
Board finds that the Veteran experiences activity-limiting pain 
that is analogous to aching and fatigue after prolonged standing 
or walking as described in the criteria for a 10 percent 
disability rating under Diagnostic Code 7120.  Notably, at his 
May 2008 VA examination, the Veteran reported constant aching 
pain, with intermittent sharp, shooting pain, which limit how 
fast he could walk.  In light of these reports of activity-
restricting pain, the assignment of a higher initial rating of 
10 percent is warranted under Diagnostic Code 7120.

However, although a higher initial rating of 10 percent is 
warranted, the evidence of record does not reflect symptomatology 
that would meet the criteria for a rating in excess of 
10 percent.  While the Veteran does experience activity-limiting 
pain, there is no indication that he experiences persistent edema 
or beginning stasis pigmentation or eczema.  Notably, the 
May 2008 examiner did not note any edema and observed that the 
Veteran's scrotum and testes were normal upon examination.  
Without evidence of more severe symptomatology, to include edema, 
an initial rating in excess of 10 percent is not appropriate 
under Diagnostic Code 7120.

Additionally, the medical evidence of record does not establish 
that the Veteran's service-connected residuals of a left 
varicocelectomy warrant an initial disability rating in excess of 
10 percent under Diagnostic Code 7525.  The Veteran's disability 
has not required long-term drug therapy, hospitalization, 
intensive management, or been manifested by renal dysfunction to 
warrant an initial rating in excess of 10 percent under the 
criteria for urinary tract infections.  As such, an initial 
rating in excess of 10 percent cannot be granted under Diagnostic 
Code 7525.

The Board has reviewed the remaining diagnostic codes relating to 
the genitourinary system.  However, the record contains no 
medical evidence indicating that the Veteran's residuals of a 
left varicocelectomy are manifested by symptoms other than those 
discussed above.  As such, an increased rating cannot be assigned 
under Diagnostic Codes 7500-7524 or 7527-7542.  See 38 C.F.R. 
§ 4.115b, Diagnostic Codes 7500-7524, 7527-7542 (2010).

Additionally, there is no evidence indicating that the severity 
of Veteran's residuals of a left varicocelectomy have fluctuated 
throughout the appeals period to warrant staged ratings.  Thus, 
the assignment of staged ratings is not appropriate.  See 
Fenderson, supra.

In reaching the above-stated conclusions, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the Veteran's claim of entitlement to an increased 
initial rating, that doctrine is not applicable.  See 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2010); see also Ortiz, 
supra.

The Board has also considered the potential application of other 
various provisions, including 38 C.F.R. § 3.321(b)(1), for 
exceptional cases where schedular evaluations are found to be 
inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application of 
the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 
57, 60 (1993).  According to the regulation, an extraschedular 
disability rating is warranted upon a finding that the case 
presents such an exceptional or unusual disability picture with 
such related factors as marked interference with employment or 
frequent periods of hospitalization that would render impractical 
the application of the regular schedular standards.  See 
38 C.F.R. § 3.321(b)(1) (2010); Fanning v. Brown, 4 Vet. App. 
225, 229 (1993).

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court set 
forth a three-step inquiry for determining whether a veteran is 
entitled to an extraschedular rating.  First, as a threshold 
issue, the Board must determine whether the veteran's disability 
picture is contemplated by the rating schedule.  If so, the 
rating schedule is adequate and an extraschedular referral is not 
necessary.  If, however, the veteran's disability level and 
symptomatology are not contemplated by the rating schedule, the 
Board must turn to the second step of the inquiry, that is 
whether the veteran's exceptional disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  These include marked interference with 
employment and frequent periods of hospitalization.  Third, if 
the first and second steps are met, then the case must be 
referred to the VA Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether, to 
accord justice, a veteran's disability picture requires the 
assignment of an extraschedular rating.

With regard to the Veteran's service-connected residuals of a 
left varicocelectomy, the evidence of record does not reflect 
that the Veteran's disability picture is so exceptional as to not 
be contemplated by the rating schedule.  There is no unusual 
clinical picture presented, nor is there any other factor which 
takes the disability outside the usual rating criteria.  The 
rating criteria for the Veteran's currently assigned 10 percent 
disability rating under Diagnostic Codes 7120-7525 contemplate 
his level of symptomatology.  Specifically, the criteria account 
for symptoms related to varicose veins, as well as possible 
genitourinary symptoms.  Additionally, as noted above, the Board 
has considered all genitourinary diagnostic codes when 
determining the Veteran's appropriate disability rating.  As the 
Veteran's disability picture is contemplated by the rating 
schedule, the threshold issue under Thun is not met and any 
further consideration of governing norms or referral to the 
appropriate VA officials for extraschedular consideration is not 
necessary.

In short, the evidence does not support the proposition that the 
Veteran's service-connected disability presents such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular standards 
and to warrant the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (2010).  Thus, referral of this issue to 
the appropriate VA officials for consideration of an 
extraschedular evaluation is not warranted.


ORDER

Entitlement to service connection for a low back disability is 
denied.

Entitlement to an initial disability rating of 10 percent 
residuals of a left varicocelectomy is granted, subject to the 
laws and regulations governing the award of monetary benefits.


REMAND

After a thorough review of the Veteran's claims file, the Board 
has determined that additional evidentiary development is 
necessary prior to the adjudication of his claim of entitlement 
to service connection for a left elbow disability.

The Veteran contends that his current left elbow disability is 
the result of his active military service.  Specifically, he 
asserts that his in-service left elbow complaints are related to 
his current disability.

The Veteran was afforded a VA examination in May 2008.  The 
examiner evaluated the Veteran's left elbow and noted his 
complaints of intermittent pain and popping.  Although the 
examiner diagnosed the Veteran with a small olecranon spur of the 
left elbow, she did not opine on the etiology of this disability, 
nor did she address a possible nexus between the Veteran's 
current left elbow disability and his military service.  In light 
of this deficiency, the May 2008 VA examiner's opinion is not 
sufficient to render a decision on the issue of service 
connection for a left elbow disability.

As the Court explained in Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991), the Board may consider only independent medical 
evidence to support its findings.  The Court went on to say that, 
if the medical evidence of record is insufficient, the Board is 
free to supplement the record by seeking an advisory opinion, 
ordering a medical examination or citing recognized medical 
treatises in its decisions that clearly support its ultimate 
conclusions.  See Colvin at 175.  For the reasons described 
above, the Veteran's claim of entitlement to service connection 
for a left elbow disability must be remanded for a new VA 
examination and nexus opinion.  See Barr, supra.

Additionally, as this issue is being remanded, the Board will 
take the opportunity to obtain any VA treatment records not yet 
associated with the claims file.

Accordingly, the case is REMANDED for the following actions:

1.  Copies of updated treatment records from 
the Pittsburgh VA Medical Center, covering 
the period from September 2009, to the 
present, should be obtained and added to the 
claims folder.

2.  The Veteran should be afforded an 
examination with an appropriate examiner in 
order to determine the nature and etiology of 
any left elbow disability.  All indicated 
studies should be performed.  The claims 
folder should be provided to the examiner for 
review of pertinent documents therein in 
connection with the examination, and the 
examination report should reflect that such a 
review was conducted.

The examiner must state whether the Veteran's 
currently diagnosed left elbow disability was 
caused or aggravated (permanently increased in 
severity beyond the natural progression of the 
disorder) by a disease or injury in service, 
including his in-service complaints of left 
elbow pain and diagnoses of tennis elbow and 
bursitis.

It would be helpful if the examiner would use 
the following language, as may be appropriate:  
"more likely than not" (meaning likelihood 
greater than 50%), "at least as likely as 
not" (meaning likelihood of at least 50%), or 
"less likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" does not 
mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided that 
it is as medically sound to find in favor of 
that conclusion as it is to find against it.  
The examiner should provide a complete 
rationale for any opinion provided.

3.  After completing the above actions and 
any other development as may be indicated by 
any response received as a consequence of the 
action taken in the paragraphs above, the 
claim of entitlement to service connection 
for a left elbow disability should be 
readjudicated.  If the claim remains denied, 
a supplemental statement of the case should 
be provided to the Veteran and his 
representative.  After they have had an 
adequate opportunity to respond, the case 
should be returned to the Board for further 
appellate review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

No action is required of the Veteran until further notice.  
However, the Board takes this opportunity to advise the Veteran 
that the conduct of the efforts as directed in this remand, as 
well as any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  His 
cooperation in VA's efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical and 
appreciated.  The Veteran is also advised that failure to report 
for any scheduled examination may result in the denial of a 
claim.  See 38 C.F.R. § 3.655 (2010).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West 2002 & Supp. 2010).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


